Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 

	An element in a claim for a combination may be expressed as a means or step for performing a 	specified function without the recital of structure, material, or acts in support thereof, and such 	claim shall be construed to cover the corresponding structure, material, or acts described in the 	specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

	(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
	(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “analysis module” in claims 1 and 7, and “reporting module” in claims 7 and 10.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 recites the limitation “the product condition system” in line 17. There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted “the product condition system” to be the “cargo transport system” recited in line 2 of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Westcott (U.S. Patent Application Publication No. 2014/0180953) in view of Schenken (U.S. Patent Application Publication No. 2014/0278099) and Bermudez Rodriguez (U.S. Patent Application Publication No. 2017/0255901).
	Regarding Claim 1, Westcott teaches a computer implemented method of operating an information coordination system of a cargo transport system comprising:  entering a proposed delivery task into a first remote user interface device (see “the present invention provides a network for distributing perishable goods using a plurality of mobile storage containers carried by a multiplicity of ships or other transportation vehicles in real time. The network comprises a remote central control station, a loading facility control station and a plurality of local control units. The remote central control station is configured to receive data concerning perishable goods to be transported from originating locations to destination locations. For example, a shipper may submit data concerning amounts of a perishable good that it wishes to ship from a port in one country to a port in a second country” in [0026], “The local control unit will also typically include conventional data input and output ports as well as radio devices to allow communication with external interfaces, and in particular to allow communication with the remote central control station” in [0044]);
	wherein the proposed delivery task includes an initial condition (see “information may be provided to the remote central control station which is useful in adjusting the conditions within the and a desired delivery condition (see “different local control parameters can be set to achieve different degrees of ripeness at the arrival in each of the containers, with the commodity in some of the containers ready for immediate distribution whereas the commodity in the others may be intended for later distribution” in [0046]);
	monitoring a product for a specified condition utilizing an environmental control assembly of the cargo transport system (see “FIG. 3 illustrates an exemplary local control unit which is configured for mounting within a mobile storage unit, typically including a conventional controller having refrigeration and other environmental control capabilities. The local control unit will typically further include sensors for measuring ambient conditions within the mobile storage container, including for example a CO2 sensor, an O2 sensor, a temperature sensor, a relative humidity sensor, an ethylene concentration sensor, a door position sensor (to detect whether or not the door is opened or closed), an ozone concentration sensor, and others as needed” in [0044]); and
	sending condition updates associated with the monitoring to the first remote user interface (see “The local control unit sends information about the environmental conditions within the container, its location, its status, and about events it detects to the central remote control and monitoring station at regular intervals and in response to specific events (e.g., power off, alarms, etc.)” in [0040], “The local control unit will also typically include conventional data input and output ports as well as radio devices to allow communication with external interfaces, and in particular to allow communication with the remote central control station, the loading facility control station, and any intermediate control receivers and stations which may be employed. Furthermore, the local control unit will include a GPS receiver in order to track the position of the mobile storage unit during transport” in [0044]); 
archiving the monitored product condition data into a computer readable non-transitory storage medium of and by the information coordination system (see “A remote control unit in the mobile storage container is provided to monitor the ambient conditions and ripeness and can transmit data to the remote central control station” in [0022], “The central remote control and monitoring station can monitor and control many local control units simultaneously. It processes and stores the data sent from the local control units to enhance or filter the original information (e.g., geo-coding, geo-fencing, sensor measurements normalization), detect abnormal conditions or events of interest, generate reports, and send user notifications. It provides a user interface that authorized users can access via the public internet, though a mobile application or through a web browser” in [0041]); 
	generating sensor data by a sensor of the product condition system (see “sensors which provide sensor functions to allow measurement of the controlled and other conditions, such as temperature, humidity, gas composition, and the like. In addition, other sensors such as accelerometers, may be provided for particular purposes such as for detecting shocks which may accidentally occur to the mobile storage containers, e.g. when the containers are accidentally dropped” in [0011]);
	outputting a command signal from the analysis module to the cargo transport system to
control product condition (see “The remote central control station is thus able to compare a monitored temperature with the required cold treatment protocol and can transmit a temperature control signal to a local control unit in the mobile transport container as necessary in order to maintain or adjust the temperature within the mobile transport container” in [0024]).
	Westcott does not explicitly teach, however Schenken teaches evaluating the proposed delivery task by an analysis module for acceptance or rejection, wherein at least one of product type data, customer data, time in transport data, initial product condition data associated with the initial condition and arriving product condition data associated with a desired condition is applied to evaluate the proposed delivery task (see “the system is configured to accept or reject parcel delivery 

	wherein the evaluation of the proposed shipment is performed prior to shipment (see “in response to determining that the particular attended delivery/pickup location will accept the at least one parcel, the system, in this example, facilitates delivery of the at least one parcel to the particular attended delivery/pickup location” in [0022]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of applying product type data and customer data to evaluate a proposed delivery task for acceptance or rejection, wherein the evaluation is performed prior to shipment as taught in Schenken with the cargo transport system of Westcott with the motivation to enable a user to reject a proposed delivery task having undesirable attributes (Schenken [0022]).
	Westcott does not explicitly teach, however Bermudez Rodriguez teaches executing an algorithm by the analysis module utilizing at least destination data and sensor data to determine a predicted product condition upon arrival (see “if produce is being transported in a semi-trailer from, e.g., California to the east coast of the United States, sensors in the proximity of the produce may monitor the environmental conditions and transmit this information to the geospatial database … from the data analysis and the determinations made by the geospatial database, a system user may be able to predict the condition of the produce at any point during its travels in a supply chain, including its arrival in at a final destination” in [0025]).  

	Regarding Claim 4, Westcott teaches controlling the environmental control assembly via the first remote user interface device (see “measuring a value of one or more controlled conditions within each mobile storage container and transmitting the measured values to the remote central control station. In this way, the remote central control station can determine and transmit updated local control parameters or set points based at least on partly on the measured values of the controlled conditions” in [0015]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Westcott in view of Schenken, Bermudez Rodriguez, and Wilkinson et al. (U.S. Patent Application Publication No. 2017/0364860).
	Westcott, Schenken, and Bermudez Rodriguez teach the limitations of claim 1 as discussed above.  Westcott does not explicitly teach, however Wilkinson teaches inputting customer feedback data into a database via a second remote user interface device (see “present a feedback prompt via the user interface device, receive a customer response to the feedback prompt via the user interface device, and update, via the communication device, a customer profile associated with the customer in the customer database based on the customer response” in [0257]).  
	It would have been obvious to a person having ordinary skill in the art to include in cargo transport system of Westcott the customer feedback database of Wilkinson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have .
Claims 7, 13, 14, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Westcott in view of Bermudez Rodriguez and Li (U.S. Patent Application Publication No. 2015/0379596).
	Regarding Claim 7, Westcott teaches an information coordination system of a cargo transport system comprising:  an analysis module configured to communicate with the cargo transport system (see “The remote central control station is configured to receive data concerning perishable goods to be transported from originating locations to destination locations” in [0026]);	
	a first remote user interface configured to communicate with the analysis module (see “a user interface that authorized users can access via the public internet, though a mobile application or through a web browser” in [0041]); and
	a destination database configured to receive destination data from the first remote user interface and provide the data to the analysis module for execution (see “databases showing weather, ship locations, shipping schedules, and other information which may affect the timing or routing of a particular ship or transportation vehicle” in [0045]),
	wherein the data includes a product destination (see “Information regarding the amount of a perishable commodity or goods to be transported from said originating location to one or more destination locations is provided to a remote central control station. The remote central control station assigns portions of the perishable goods to specific mobile storage containers based at least partly on the ability of the local control unit to preserve the perishable goods during transportation from the originating location to the destination location” in [0018]);
	a sensor data database configured to receive sensor data from the cargo transport system (see “The central remote control and monitoring station can monitor and control many local control units 
	wherein the analysis module is configured to output a command signal to the cargo transport system to control the product condition (see “The remote central control station is thus able to compare a monitored temperature with the required cold treatment protocol and can transmit a temperature control signal to a local control unit in the mobile transport container as necessary in order to maintain or adjust the temperature within the mobile transport container” in [0024]); and
	a reporting module configured to communicate with the first remote user interface for providing at least a product condition update of a product in transport and associated with the sensor data (see “The central remote control and monitoring station can … detect abnormal conditions or events of interest, generate reports, and send user notifications” in [0041]), 
	wherein the analysis module includes a satellite navigation system receiver circuit for determining current location of the product during transport (see “The local control unit is equipped with wireless communication modems and can communicate with a central remote control and monitoring station through publicly available communication networks, like cellular telephone networks, satellite networks, and the internet. An exemplary embodiment supports communication through GSM cellular networks and through the Iridium satellite network, and the data is routed from the cellular network and satellite providers to the central remote control and monitoring station via the public internet” in [0039]).
	Westcott does not explicitly teach, however Bermudez Rodriguez teaches wherein the destination database is at least part of at least one computer readable storage medium, wherein the sensor data database is at least part of at least one computer readable non-transitory storage medium (see “The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, 
	It would have been obvious to a person having ordinary skill in the art to include in cargo transport system of Westcott the databases that are at least part of a computer readable storage medium as taught in Bermudez Rodriguez since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a cargo transport system having databases that are at least part of a computer readable storage medium.
	Westcott does not explicitly teach, however Bermudez Rodriguez teaches wherein the analysis module is configured to execute an algorithm utilizing at least the destination data and the sensor data to determine a predicted product condition upon arrival and prior to shipment (see “if produce is being transported in a semi-trailer from, e.g., California to the east coast of the United States, sensors in the proximity of the produce may monitor the environmental conditions and transmit this information to the geospatial database … from the data analysis and the determinations made by the geospatial database, a system user may be able to predict the condition of the produce at any point during its travels in a supply chain, including its arrival in at a final destination” in [0025]).  

	Westcott does not explicitly teach, however Li teaches wherein a desired product condition is pre-stored in the destination database (see “the Intention Database 3200 typically comprises … an identifier of the item to be bought, Buyer information, the desired condition and quantity” in [0070]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the element wherein a desired product condition is pre-stored in a database as taught in Li with the cargo transport system of Westcott with the motivation to enable the matching of buyers and sellers (Li [0110]).
	Regarding Claim 13, Westcott, Bermudez Rodriguez, and Li teach the limitations of claim 7 as discussed above.  Westcott further teaches wherein the destination data includes a destination and a desired product condition upon arrival (see “different local control parameters can be set to achieve different degrees of ripeness at the arrival in each of the containers, with the commodity in some of the containers ready for immediate distribution whereas the commodity in the others may be intended for later distribution” in [0046]).  
	Regarding Claim 14, Westcott, Bermudez Rodriguez, and Li teach the limitations of claim 13 as discussed above.  Westcott further teaches wherein the product is produce and the product condition is ripeness (see “The methods and systems according to the present invention provide for controlled distribution of perishable goods, typically produce such as fruits and vegetables” in [0009], “based on requirements from the retailer, different local control parameters can be set to achieve different degrees of ripeness at the arrival in each of the containers, with the commodity in some of the 
	Regarding Claim 16, Westcott, Bermudez Rodriguez, and Li teach the limitations of claim 13 as discussed above.  Westcott further teaches wherein the destination data includes an initial condition (see “the conditions of the goods when they are loaded at a loading facility into the mobile storage containers may be noted at the remote central control station” in [0012]). 
	Regarding Claim 17, Westcott, Bermudez Rodriguez, and Li teach the limitations of claim 13 as discussed above.  Westcott further teaches wherein the desired product condition is associated with a specific customer stored as data in the destination database (see “based on requirements from the retailer, different local control parameters can be set to achieve different degrees of ripeness at the arrival in each of the containers, with the commodity in some of the containers ready for immediate distribution whereas the commodity in the others may be intended for later distribution” in [0046]).
	Regarding Claim 19, Westcott, Bermudez Rodriguez, and Li teach the limitations of claim 7 as discussed above.  Westcott further teaches wherein the first remote user interface is wireless (see “The system provides for wirelessly or otherwise transmitting control parameters from the remote central control station to the control units in order to control conditions within the mobile storage containers” in [0017]).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Westcott in view of Bermudez Rodriguez, Li, and Wilkinson
	Regarding Claim 10, Westcott, Bermudez Rodriguez, and Li teach the limitations of claim 7 as discussed above.  Westcott does not explicitly teach, however Wilkinson teaches a second remote user interface configured to send customer feedback data to the reporting module (see “present a feedback prompt via the user interface device, receive a customer response to the feedback prompt via the user interface device” in [0257]).  

	Regarding Claim 11, Westcott, Bermudez Rodriguez, Li, and Wilkinson teaches the limitations of claim 10 as discussed above.  Westcott does not explicitly teach, however Wilkinson teaches wherein the customer feedback data is stored in the destination database (see “present a feedback prompt via the user interface device, receive a customer response to the feedback prompt via the user interface device” in [0257], “The customer profile database 1914 may be configured store customer profiles for a plurality of customers of a home delivery service. Each customer profile may comprise one or more of customer name, customer address” in [0188]).  
	It would have been obvious to a person having ordinary skill in the art to include in cargo transport system of Westcott the customer feedback database of Wilkinson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a cargo transport system having a database with customer feedback and destination data.
Response to Arguments
Claims 3 and 15 are cancelled.  Thus, the 35 U.S.C. 112 rejections to claims 3 and 15 have been withdrawn.
The 35 U.S.C. 101 rejections have been withdrawn after further consideration in combination with Applicant’s claim amendments.
Regarding the prior art rejections, Applicant argues that “Westcott does not disclose the ability to evaluate a proposed delivery task (limitation originally in now cancelled claim 3 and placed in claim 1) prior to shipment” (p. 10, para. 2).  Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
Applicant further argues that “Westcott does not disclose the ability to determine a predicted product condition upon arrival and prior to shipment” (p. 12, para. 1).  As noted above, such features are taught by Bermudez Rodriguez.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628